DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 16 is objected to because of the following informalities: 
The phrase “wherein series” in line 2 should read –wherein the series–.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 17:
Claim 17 recites the limitation “a thermoplastic material” in line 2. However, parent claim 1 recites the limitation “a thermoplastic material” in line 3. It is unclear whether this is intended as the requiring same thermoplastic material or could be a different thermoplastic material.

In reference to claim 20:
Claim 20 recites the limitation “a thermoplastic material” in line 2. However, parent claim 18 recites the limitation “a thermoplastic material” in lines 3-4. It is unclear whether this is intended as the requiring same thermoplastic material or could be a different thermoplastic material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 14, 18, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuyler (US20170105844).

In reference to claim 1:

printing a structure of the 3D object by depositing a thermoplastic material, the thermoplastic material being radiolucent (para 0035); and
printing one or more radio-opaque markers by depositing another material comprising at least a radio-opaque material (para 0035);
wherein the one or more radio-opaque markers are integrated with the structure of the 3D object (para 0035).

In reference to claim 2:
In addition to the discussion of claim 1, above, Kuyler further discloses wherein the 3D object comprises an implantable medical device, and wherein the one or more radio-opaque markers are visible on an x-ray image of the 3D object (para 0065).

In reference to claim 3:
In addition to the discussion of claim 1, above, Kuyler further discloses wherein the thermoplastic material comprises a biocompatible polymer (para 0035; PEEK is biocompatible).

In reference to claim 4:
In addition to the discussion of claim 1, above, Kuyler further discloses wherein the radio-opaque material comprises tantalum (para 0035).

In reference to claim 14:


In reference to claim 18:
Kuyler discloses three-dimensional (3D) printing method for forming an implantable medical device (abstract, paras 0035, 0040), the method comprising:
printing a structure of the implantable medical device by depositing a thermoplastic material, the thermoplastic material being radiolucent (para 0035); and
printing one or more radio-opaque markers by depositing another material comprising at least a radio-opaque material (para 0035);
wherein the one or more radio-opaque markers are integrated with the structure of the implantable medical device (para 0035).

In reference to claim 19:
In addition to the discussion of claim 18, above, Kuyler further discloses wherein the thermoplastic material comprises a biocompatible polymer (para 0035; PEEK is biocompatible), and
wherein the radio-opaque material comprises tantalum (para 0035).

In reference to claim 22:
In addition to the discussion of claim 18, above, Kuyler further discloses wherein the printing the one or more radio-opaque markers comprises printing the one or more radio-opaque markers to indicate an orientation of the implantable medical device (para 0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 7, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuyler.

In reference to claims 5 and 6:
In addition to the discussion of claim 1, above, Kuyler does not disclose wherein the printing the one or more radio-opaque markers comprises printing the one or more radio-opaque markers on one or more edges of the 3D object (claim 5) or wherein the printing the one or more radio-opaque markers comprises printing the one or more radio-opaque markers in a shape congruent with the shape of the one or more edges of the 3D object (claim 6). However, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see 

In reference to claim 7:
In addition to the discussion of claim 1, above, Kuyler does not disclose wherein the printing the one or more radio-opaque markers comprises printing the one or more radio-opaque markers on one or more sides of the 3D object. However, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The placement of the radiopaque markers is viewed as a change in form because, as long as the ability to orient the implant remains the markers can be placed anywhere.

In reference to claim 11, 12, and 13:
In addition to the discussion of claim 1, above, Kuyler further discloses wherein the 3D object is an implantable medical device and comprises an opening to receive a surgical instrument (para 0048; Fig. 3 numeral 111)(applies to claim 13).
Kuyler does not disclose wherein the printing the one or more radio-opaque markers comprises printing the one or more radio-opaque markers around one or more openings in the structure of the 3D object (claim 11), wherein the 3D object is oriented by aligning the one or more radio-opaque markers with the one or more openings of the structure (claim 12) or the radio-opaque marker defines the opening, under x-ray images, to insert the surgical instrument (claim 13). However, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The placement of the radiopaque markers is viewed as a change in form because, as long as the ability to orient the implant remains the markers can be placed anywhere.

Claims 8, 9, 10, 15, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuyler as applied to claims 1 and 18, above, and further in view of Schaller (US20080234687).

In reference to claims 8, 9, 10, and 15:
In addition to the discussion of claim 1, above, Kuyler further discloses forming multiple implants and orienting the individual implants (para 0063). 
Kuyler does not disclose wherein the printing the one or more radio-opaque markers comprises: printing a first radio-opaque marker within a first area of the structure of the 3D object; and printing a second radio-opaque marker within a second area of the structure of the 3D object, wherein the 3D object is oriented by aligning the first radio-opaque marker and the second radio-opaque marker (claim 8) wherein the 3D object is oriented when the first radio-opaque marker is positioned to align with the second radio-opaque marker (claim 9), wherein the printing the one or more radio-opaque markers comprises: printing a third radio-opaque marker within a third area of the structure of the 3D object, wherein the third area is located on a same side of the 3D object as the first area, and a position of the first radio-opaque marker is determined based on an orientation of the third radio-opaque marker (claim 10), or wherein the printing the one or more radio-opaque markers comprises printing a series of radio-opaque markers within the structure of the 3D object, wherein each radio-opaque marker extends in a first direction of the 3D object, and wherein the series of radio-opaque markers extends in a second direction of the 3D object (claim 15).
However, this is taught by Schaller. Schaller teaches a multi-part implantable object (para 0147; Fig. 61). Schaller further teaches utilizing at least one radiopaque marker for each part of the multi-part implantable object in order to allow for alignment of the individual parts through the use of the radiopaque markers (para 0199). Schaller further teaches printing a series of radiopaque markers 

In reference to claim 16:
In addition to the discussion of claim 15, above, Kuyler further discloses wherein the 3D object is an implantable medical device (para 0065).
Kuyler does not disclose wherein a series  of radio-opaque markers are used. However, this is taught by Schaller. Schaller teaches a multi-part implantable object (para 0147; Fig. 61). Schaller further teaches utilizing at least one radiopaque marker for each part of the multi-part implantable object in order to allow for alignment of the individual parts through the use of the radiopaque markers (para 0199). Schaller further teaches printing a series of radiopaque markers wherein the radiopaque markers extend in a first direction and the series of radiopaque markers extends in a second direction (Fig. 61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kuyler with the alignment method of Kuyler in order to obtain a method for forming a multipart implantable object which can be aligned using x-ray technology (para 0199).
Modified Kuyler does not teach wherein the series of radio-opaque markers forms a gauge to measure a progress of bone fusion through the implantable medical device. However, it is the Examiner’s position that because bone is inherently radio-opaque, any series of radio-opaque markers will function as a gauge to measure a progress of bone fusion through the implantable medical device because, even if centrally located, the bone infusion could be measured.

In reference to claim 21:
In addition to the discussion of claim 18, above, Kuyler further discloses forming multiple implants and orienting the individual implants (para 0063). 
Kuyler does not disclose wherein the printing the one or more radio-opaque markers comprises further comprising: printing a first radio-opaque marker within a first area of the structure of the implantable medical device; and printing a second radio-opaque marker within a second area of the structure of the implantable medical device, wherein the implantable medical device is oriented by aligning the first radio-opaque marker and the second radio-opaque marker. However, this is taught by Schaller. Schaller teaches a multi-part implantable object (para 0147; Fig. 61). Schaller further teaches utilizing at least one radiopaque marker for each part of the multi-part implantable object in order to allow for alignment of the individual parts through the use of the radiopaque markers (para 0199). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kuyler with the alignment method of Kuyler in order to obtain a method for forming a multipart implantable object which can be aligned using x-ray technology (para 0199).

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuyler as applied to claims 1 and 18, above, and further in view of Smid (US5256334).

In reference to claim 17:
In addition to the discussion of claim 1, above Kuyler does not disclose wherein the another material is a homogenous mixture of a thermoplastic material and the radio-opaque material. However, this is taught by Smid. Smid teaches homogenous radiopaque polymer composites (abstract). Smid 

In reference to claim 20:
In addition to the discussion of claim 18, above Kuyler does not disclose wherein the another material is a homogenous mixture of a thermoplastic material and the radio-opaque material. However, this is taught by Smid. Smid teaches homogenous radiopaque polymer composites (abstract). Smid further teaches that the composites are permanent and nonleachable, do not adversely affect the mechanical and physical properties of the compositions, and are useful in fabricating medical devices (abstract) including implants (col col 6 ln 29-60). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Smid with the homogenous mixture of Smid in order to obtain a process which produces a product that has radiopacity which is permanent, nonleachable, and are useful in fabricating medical devices such as implants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742